Citation Nr: 0304350	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-12 253A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the post-
operative residuals of a herniated nucleus pulposus of the 
lumbar spine.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a left elbow disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from December 
1968 to February 1969, October 1973 to June 1974, August 
1975 to December 1976, and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant does not have post-operative residuals 
of a herniated nucleus pulposus of the lumbar spine that 
are attributable to any period of military service, 
including his period of service from August 1975 to 
December 1976, during which he had a spinal cord 
contusion.  

2.  The appellant's herniated nucleus pulposus of the 
lumbar spine pre-existed his period of military service 
that began in December 1990 and did not undergo a 
worsening during this last period of service.  

3.  By an August 1993 rating decision, the RO found that 
the evidence was insufficient to reopen a previously 
denied claim of service connection for left elbow 
disability.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not file a 
Notice of Disagreement (NOD).  

4.  In May 1996, the appellant requested that his claim of 
service connection for a left elbow disability be 
reopened.  

5.  Evidence received since the August 1993 denial does 
not bear directly and substantially upon the subject 
matter now under consideration (i.e., whether the 
appellant currently has a left elbow disability which was 
incurred in or aggravated by service), and, when 
considered alone or together with all of the evidence, 
both old and new, has no effect upon the question at 
issue.  


CONCLUSIONS OF LAW

1.  The appellant does not have post-operative residuals 
of a herniated nucleus pulposus of the lumbar spine that 
are the result of disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  An August 1993 rating decision by the RO that denied a 
claim to reopen entitlement to service connection for left 
elbow disability is final.  38 U.S.C.A. § 7105 (West 
2002).  

3.  The evidence received since the August 1993 denial is 
not new and material; the claim for this benefit is not 
reopened.  38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claim

I.  Factual Background

The evidence of record does not include any service 
medical records from the appellant's first period of 
active duty, from December 1968 to February 1969.  The 
appellant's service medical records for his second period 
of active duty, from October 1973 to June 1974, are 
negative for any complaints or findings of a back 
disability.  The records reflect that in May 1974, the 
appellant underwent a REFRAD (release from active duty) 
examination.  At that time, the appellant's spine and 
other musculoskeletal system were clinically evaluated as 
normal.  

In September 1974, the appellant underwent a VA 
examination.  At that time, he stated that he had recently 
been told that he had a "back problem," with shortening of 
his right lower extremity.  The appellant stated that he 
had never had any back trouble, including while he was in 
the military, and that he was not having any symptoms.  
Following the physical examination, the diagnosis was 
lumbar scoliosis and shortening of the right lower 
extremity, which was probably congenital and was then 
asymptomatic.  An x-ray of the appellant's lumbosacral 
spine was interpreted as showing very mild dextroscoliosis 
of the lumbar spine.  The vertebral bodies appeared to be 
well aligned, and the intervertebral spaces were well 
maintained.  There was no evidence of recent or old 
fracture or dislocation, and no evidence of bone or joint 
pathology.  

The appellant's service medical records for his third 
period of active service, from August 1975 to December 
1976, show that in January 1976, it was noted that the 
appellant was stabbed in the back in 1973 and subsequently 
experienced stiffness in his neck and back.  The records 
also reflect that in August 1976, the appellant underwent 
an ETS (expiration of term of service) examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had recurrent 
back pain, the appellant responded "no."  The appellant's 
spine and other musculoskeletal system were clinically 
evaluated as normal.  The examination report was signed in 
October 1976.  Nevertheless, records dated in September 
1976, show that the veteran fell down some stairs and 
injured his back.  The appellant was subsequently 
hospitalized to rule out a spinal fracture.  

In March 1980, the RO received private medical records 
from G.R.S., M.D., dated from March to June 1978.  The 
records include an undated statement from Dr. S.  In the 
statement, Dr. S. indicated that he had seen the appellant 
in November 1977.  It was noted that, in September 1977, 
the veteran had injured his back while employed by the 
Illinois Central Gulf Railroad.  The appellant indicated 
that he developed low back pain while lifting a tire.  He 
noted that he sought medical treatment and x-rays were 
obtained.  According to the appellant, he was told that no 
fractures had occurred and that in all likelihood, he had 
bruised his back.  However, the appellant reported that he 
continued to suffer from low back pain.  Dr. S. stated 
that he had ordered x-rays of the appellant's lumbar spine 
and that the x-rays revealed no evidence of fracture, 
either recent or old, dislocation, neoplastic disease, 
congenital anomaly, chronic infection, or metabolic 
disturbance.  Scoliosis was present, and the disc spaces 
were well maintained.  In summary, it was Dr. S.'s opinion 
that the appellant had a history of a back injury and that 
his symptoms were those of an annular tear in the lower 
lumbar area sufficient to produce his lower extremity 
radicular symptoms, which had cleared.  In addition, Dr. 
S. indicated that the appellant had a pelvic tilt which 
was on a congenital basis.  

The private medical records from Dr. S. also reflect that 
the appellant was hospitalized for 11 days in April 1978.  
Upon admission, the appellant was diagnosed with low back 
and lower limb pain, etiology undetermined.  It was noted 
that he had a history of a work-related back injury.  
While the appellant was hospitalized, he underwent the 
following procedures:  (1) lumbar myelogram, (2) 
extradural venogram, and (3) lumbar discectomy at L4-L5 
and L5-S1.  Upon his discharge, he was diagnosed with a 
herniated nucleus pulposus at L4-L5 and L5-S1.  

The appellant's service medical records for his fourth 
period of active service, from December 1990 to May 1991, 
are negative for any complaints or findings of a back 
disability.  The records show that in April 1991, the 
appellant underwent a demobilization examination.  At that 
time, in response to the question as to whether the 
appellant had ever had or if he currently had recurrent 
back pain, the appellant responded "no."  The appellant's 
spine and other musculoskeletal system were clinically 
evaluated as normal.

In October 1998, the RO received additional service 
medical records for the appellant.  The records reflect 
that in October 1976, the appellant was hospitalized for 
two days after falling down stairs in a housing area.  At 
that time, the pertinent diagnoses were the following:  
(1) spinal cord contusion, and (2) organic brain syndrome 
associated with intoxication by alcohol.  Upon his 
discharge, it was noted that the appellant was ambulating 
well with no problems.  Sensation was normal.  

A VA Hospital Summary shows that the appellant was 
hospitalized for one day in May 2000.  Upon admission, it 
was noted that the appellant had a history of low back 
pain for the previous seven to eight years.  The appellant 
stated that in 1978, he had a discectomy with a good 
result.  In July 1998, the appellant underwent an L2 to L5 
decompression.  In April 2000, the appellant underwent a 
pedicle subtraction osteotomy, with posterior spinal 
fusion.  The appellant was doing well until May 2000, when 
he rolled over in bed and felt a "pop" in his back.  It 
was determined that the appellant had failure of his 
hardware and was currently "preop" for revision posterior 
spinal fusion, with instrumentation and iliac graft bone 
graft.  Upon discharge, the diagnosis was cauda equina.  

In September 2000, a hearing was conducted at the RO.  At 
that time, the appellant testified that in 1976, while he 
was in the military, he injured his back when he fell down 
stairs after consuming some alcohol.  (Transcript (T.) at 
page (pg.) 13).  The appellant stated that following his 
injury, he started having difficulty with his back.  (T. 
at pg. 15).  He indicated that after his discharge, he 
worked with the railroad.  (Id.).  According to the 
appellant, he had an examination prior to going to work 
for the railroad and the doctor told him he was fine.  (T. 
at pg. 16).  The appellant reported that, in 1978, he 
injured his back in a work-related injury and underwent 
surgery.  (T. at 17).  He noted that he did not have 
another back surgery until 1983 for a disc problem.  
(Id.).  The appellant testified that he continued to have 
back problems and that in 1998, he had two rods placed in 
his back.  (T. at pages (pgs.) 17 & 18).  According to the 
appellant, while he was serving in Saudi Arabia during 
Desert Storm, the type of work that he performed, which 
included burying wires and installing telephones, 
aggravated his back disability.  (T. at pgs. 4 & 18).  

In March 2001, the RO received a copy of a March 2001 
decision from the Social Security Administration (SSA).  
The March 2001 decision shows that at that time, the SSA 
concluded that the appellant was entitled to disability 
benefits for his diagnosed status-post back fusion.

In December 2001, the appellant underwent a VA general 
examination.  At that time, the pertinent diagnosis was 
spinal stenosis, with status-post spinal surgery.  

In May 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in St. Louis, from 
December 1994 to April 2002.  The records show that in 
July 2001, the appellant underwent a follow-up 
examination.  At that time, it was noted that the 
appellant was post-fusion for failed pelvic stabilization 
orthosis (PSO).  The appellant stated that his lower back 
felt much better following surgery.  The assessment was 
that the appellant was doing well.   

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is 
a current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; 
or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified 
until later, and there is a showing of continuity of 
related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or 
injury existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  
A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. §§ 
1137, 1153; 38 C.F.R. § 3.306(a).  In cases such as the 
veteran's, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

In the instant case, the appellant contends that in 1976, 
while he was in the military, he fell down some stairs and 
injured his back.  The appellant states that following his 
injury, he was diagnosed with a spinal cord contusion and 
developed chronic back pain.  He notes that in 1978, he 
re-injured his back in a work-related injury and 
subsequently underwent surgery for a herniated nucleus 
pulposus of the lumbar spine.  According to the appellant, 
his herniated nucleus pulposus of the lumbar spine is 
related to his in-service diagnosed spinal cord contusion.  
The appellant further maintains that while he was serving 
in Saudi Arabia during Desert Storm, his pre-existing back 
disability was aggravated by the type of work he had to 
perform, which included burying wires and installing 
telephones.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, when the determinative issues 
involve a question of medical causation, only individuals 
possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine are related to service, specifically to his in-
service diagnosed spinal cord contusion, and that they 
were aggravated during his most recent period of active 
service, from December 1990 to May 1991, is not competent 
evidence.  

After reviewing the evidence of record, the Board finds 
that the appellant's post-operative residuals of a 
herniated nucleus pulposus of the lumbar spine are not the 
result of injury or disease incurred in, or aggravated by, 
any period of his military service.  In this regard, the 
Board notes that as previously stated, the evidence of 
record does not include any service medical records from 
the appellant's first period of active duty, from December 
1968 to February 1969.  In addition, the appellant's 
service medical records for his second period of active 
service, from October 1973 to June 1974, are negative for 
any complaints or findings of a back disability.  
Moreover, in the appellant's May 1974 REFRAD examination, 
the appellant's spine and other musculoskeletal system 
were clinically evaluated as normal.  

In the appellant's September 1974 VA examination, the 
appellant was diagnosed with lumbar scoliosis which was 
probably congenital and was currently asymptomatic.  (A 
claim of service connection for this disability was denied 
by VA in 1975 and is not the subject of the present 
appeal.)  In addition, the Board recognizes that in 
September 1976, during the appellant's third period of 
active service, from August 1975 to December 1976, the 
appellant fell and injured his back.  At that time, he was 
hospitalized for two days and was diagnosed with a spinal 
cord contusion.  However, the Board notes that upon his 
discharge, it was noted that the appellant was ambulating 
well with no problems, and that sensation was normal.  In 
addition, in the appellant's ETS examination, which was 
signed in October 1976, the appellant's spine and other 
musculoskeletal system were clinically evaluated as 
normal.  

The private medial records from Dr. S., from March to June 
1978, show that in September 1977, approximately 10 months 
after the appellant's discharge from the military in 
December 1976, the appellant injured his back in a work-
related injury.  According to the records from Dr. S., in 
April 1978, the appellant was hospitalized and underwent a 
lumbar discectomy at L4-L5 and L5-S1.  Upon his discharge, 
he was diagnosed with a herniated nucleus pulposus at L4-
L5 and L5-S1.  In this regard, the Board notes that there 
is no evidence of record showing that the appellant's 
post-operative residuals of a herniated nucleus pulposus 
of the lumbar spine are related to any period of his 
military service, specifically to his period of service 
from August 1975 to December 1976, during which time the 
appellant was diagnosed with a spinal cord contusion.  The 
Board recognizes that the evidence of record shows that in 
July 1998, the appellant underwent an L2 to L5 
decompression, and that in April 2000, he underwent a 
pedicle subtraction osteotomy, with posterior spinal 
fusion.  In addition, the outpatient treatment records 
from the St. Louis VAMC, from December 1994 to April 2002, 
further show that in July 2001, it was noted that the 
appellant was post-fusion for failed pelvic stabilization 
orthosis.  Moreover, in the appellant's December 2001 VA 
examination, the pertinent diagnosis was spinal stenosis, 
with status-post spinal surgery.  However, the above 
evidence does not show that the appellant's post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine are related to his military service, specifically to 
his in-service diagnosed spinal cord contusion. 

The Board further notes that in regard to the appellant's 
contention that a pre-existing back disability was 
aggravated while he was serving in Saudi Arabia during 
Desert Storm, the Board notes that in light of the private 
medical records from Dr. S. which show that in April 1978, 
prior to the appellant's re-enlistment in December 1990, 
the appellant underwent a lumbar discectomy at L4-L5 and 
L5-S1, and was diagnosed with a herniated nucleus pulposus 
at L4-L5 and L5-S1, the Board finds that he is not 
entitled to the presumption of soundness at the time of 
his re-enlistment in December 1990.  See Paulson, 7 Vet. 
App. at 468.  In other words, there is clear evidence of 
his having had the herniated nucleus pulposus before re-
entry onto active duty in December 1990.  However, the 
appellant's service medical records for his period of 
active service from December 1990 to May 1991, are 
negative for any complaints or findings of a back 
disability.  Moreover, the records show that in the 
appellant's April 1991 demobilization examination, the 
appellant's spine and other musculoskeletal system were 
clinically evaluated as normal.  Thus, in light of the 
above, the Board concludes that the evidence of record 
does not show that the appellant's pre-existing herniated 
nucleus pulposus of the lumbar spine underwent any 
worsening during his period of military service from 
December 1990 to May 1991.  

For the reasons set out above, the Board finds that the 
appellant does not have post-operative residuals of a 
herniated nucleus pulposus of the lumbar spine that are 
the result of disease or injury incurred in, or aggravated 
by, active military service.  The preponderance of the 
evidence is against the claim.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claim 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case.  This is so because the requirements of the law 
have been satisfied.  In this regard, the Board notes that 
there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to 
the present claim.  The evidence of record includes the 
appellant's service medical records, a September 1974 VA 
examination report, private medical records from Dr. 
G.R.S., dated from March to June 1978, outpatient 
treatment records from the St. Louis VAMC, from December 
1994 to April 2002, a VA Hospital Summary, dated in May 
2000, a copy of a March 2001 decision from the SSA, and a 
December 2001 VA examination report.  

In the instant case, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing.  In addition, 
by a December 2002 letter from the Board to the appellant, 
the appellant was informed of the enactment of the VCAA 
and its content.  The Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant during the course of the 
appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, 
and what evidentiary development VA undertook on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

With respect to VA's duty to assist the appellant, as 
noted above, pertinent medical records from all relevant 
sources identified by the appellant were obtained by the 
RO.  In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
the implementing regulations.  

B.  Claim to Reopen

I.  Relevant Laws and Regulations

As noted above, service connection may be established for 
disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or 
injury existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  
A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. §§ 
1137, 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. 
§ 3.306(b).  

Once a VA rating decision addressing a claim becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 provides that 
"[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  (The definition of 
"new and material" evidence has recently been changed, but 
the new definition applies only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).)

II.  Factual Background

The appellant's original claim of service connection for a 
left elbow disability was denied by the RO by a December 
1977 rating action on the basis that there was no evidence 
of a current left elbow disability.  In a July 1980 
confirmed rating action, the RO denied the appellant's 
claim for service connection for a left elbow disability 
on the basis that the recently submitted evidence was 
insufficient to reopen the original claim, and that there 
was no evidence of record showing that the appellant's 
current left elbow disability was related to his period of 
active military service.  The Board also notes that in a 
January 1992 rating action, although the RO determined 
that new and material evidence had been received since the 
July 1980 confirmed rating action, and that the 
appellant's claim for service connection for a left elbow 
disability had been reopened, the RO also determined that 
there was no evidence that the appellant's left elbow 
disability was incurred in or aggravated by active 
service.  The Board observes that the appellant submitted 
a Notice of Disagreement in April 1992, and a Statement of 
the Case (SOC) was issued in April 1992.  However, there 
is no indication that the appellant filed a Substantive 
Appeal (VA Form 9).  Thus, the January 1992 rating 
decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   

In an April 1993 confirmed rating decision, the RO denied 
the appellant's claim for service connection for a left 
elbow disability on the basis that the recently submitted 
evidence was insufficient to reopen the original claim.  
In addition, the most recent final denial was in August 
1993 when the RO denied a claim to reopen.  The veteran 
was notified of the denial, and of his appellate rights, 
but did not appeal.

The evidence of record prior to the August 1993 confirmed 
rating decision included the appellant's service medical 
records, an October 1977 VA examination, a private medical 
statement from F.S.B., M.D., dated in February 1980, 
private medical records from St. John's Hospital, dated in 
May 1990, a September 1991 VA examination, a newspaper 
article about the appellant, received by the RO in March 
1992, a Report of Investigation, Line of Duty Misconduct 
Status (DD Form 261), dated in August 1992, and VA 
treatment records, dated in October 1992 and January 1993. 

The appellant's service medical records for his second 
period of active service, from October 1973 to June 1974, 
show that in May 1974, the appellant underwent a 
separation examination.  At that time, the appellant's 
upper extremities were clinically evaluated as "abnormal."  
It was noted that two and a half months earlier, the 
appellant fell from a truck and injured his left elbow.  
It was further noted that the appellant was still 
symptomatic.

The appellant's service medical records for his third 
period of active duty, from August 1975 to December 1976, 
reflect that in September 1976, the appellant was treated 
after complaining of pain in his left elbow.  At that 
time, he stated that the pain was a chronic problem.  The 
physical examination showed that the left elbow was 
slightly swollen and that there was pinpoint tenderness at 
the left elbow.  The diagnosis was mild bursitis.  The 
records also show that in October 1976, it was noted that 
the appellant had had occasional stiffness in his left 
elbow since 1974. 

In October 1977, the appellant underwent a VA examination.  
At that time, he stated that in June or July 1976, he 
sustained an injury to his left elbow when he slipped and 
fell and hit his left elbow on a buffer.  He indicated 
that he subsequently sought medical treatment and that an 
x-ray was taken, but that there was no fracture.  
According to the appellant, following the injury, he had 
weakness in the elbow, particularly with lifting.  The 
physical examination showed that there was no swelling or 
deformity about the left elbow.  The appellant had full 
range of motion at the elbow and muscle strength was good.  
The diagnosis was of a left elbow injury by history, with 
no abnormal physical findings noted on the current 
examination.  An x-ray of the appellant's left elbow was 
interpreted as showing no recent fracture.  

In March 1980, the RO received a private medical statement 
from Dr. F.S.B., dated in February 1980.  In the 
statement, Dr. B. indicated that he had originally treated 
the appellant in December 1979.  At that time, the 
appellant noted that while he was in the Army in 1974, he 
was doing some heavy lifting and developed pain in his 
left elbow and hand.  The appellant indicated that 
approximately one year earlier, the pain returned after he 
started driving a truck.  Upon sensory testing, there was 
a constant slight numbness over the left lower forearm and 
hand in the ulnar distribution.  The diagnosis was ulnar 
nerve contusion.  In December 1979, the appellant 
underwent neurolysis of the left ulnar nerve.  Dr. B. 
reported that in February 1980, he saw the appellant and 
that at that time, he had only a residual numbness in his 
hand and fingers.  According to Dr. B., the numbness would 
gradually clear.  

The appellant's service medical records from his last 
period of active service, from December 1990 to May 1991, 
include a Narrative Summary (Clinical Resume) which shows 
that from March 25, 1991 to April 5, 1991, the appellant 
was hospitalized at the Fitzsimons Army Medical Center in 
Aurora, Colorado, for left forearm/hand pain and 
tingling/numbness.  According to the Narrative Summary, 
the appellant had a long history of left forearm and upper 
extremity problems.  In 1989, he had an ulnar nerve 
transposition for paresthesia which improved his symptoms 
for several years.  In 1989, he also underwent an elbow 
arthroscopy on the left for elbow pain and loose bodies.  
Following the surgery, he had persistent lateral pain and 
underwent a surgical procedure on the lateral elbow, 
thought to be a radial nerve release.  According to the 
Narrative Summary, the appellant was recently deployed to 
Saudi Arabia for a few months and during his deployment, 
he developed increasing and progressing intermittent pain 
in the forearm and hand, as well as some numbness in all 
fingers which was increased by shoveling and heavy work.  
The appellant reported that he had not worked his civilian 
job for a period of time due to his left upper extremity 
problems and had been on Workman's Compensation.  Upon his 
discharge, the diagnosis was left forearm/hand pain, 
chronic, intermittent, with mild recurrent ulnar neuritis.  
The appellant was discharged to limited duty and it was 
recommended that he be placed on three weeks of unit 
directed convalescent leave.  The records also show that 
on April 26, 1991, the appellant underwent a 
demobilization examination.  At that time, it was noted 
that the appellant had arthritis in his left elbow.  

According to the appellant's service medical records, in 
September 1991, the appellant was evaluated for chronic 
left elbow problems with degenerative joint disease.  At 
that time, it was noted that the appellant's history of 
previous surgical procedures included a posterior 
interosseous nerve decompression in May 1990.  In July 
1990, the appellant underwent an arthroscopy of the left 
elbow for loose body.  The appellant stated that he was 
doing well until he was deployed to Desert Storm and 
started doing heavy lifting.  He indicated that at 
present, he had elbow pain and left hand numbness.  
Following the physical examination, the appellant was 
diagnosed with the following:  (1) degenerative joint 
disease of the left elbow, (2) chronic left ulnar 
neuritis, and (3) rule out left carpal tunnel syndrome.  
According to the records, Major R.F.H., noted that the 
appellant should not have been released from active duty 
without resolution of the above problems, which were 
recognized by evaluation at Fitzsimmons Medical Center, 
prior to his release at Fort Campbell.  

The records also include a Statement of Medical 
Examination and Duty Status (DA Form 2173), dated in 
December 1991.  In the Statement, it was noted that while 
the appellant was stationed in Saudi Arabia, he reported 
to sick call with complaints of left forearm/hand pain and 
tingling/numbness.  The diagnosis was left ulnar neuritis, 
and it was determined that the injury was incurred in line 
of duty.  According to the statement, during execution of 
duty requirements, the appellant aggravated his left 
elbow/arm and was subsequently redeployed from Saudi 
Arabia to the United States for treatment based on a 
military doctor's recommendation.  

In September 1991, the appellant underwent a VA 
examination.  At that time, he stated that in 1989, he 
underwent an arthroscopy of the left elbow for pain and 
loose body in the left elbow.  The examining physician 
noted that after the surgery, the appellant had persistent 
lateral pain and underwent a surgical procedure on the 
lateral elbow, thought to be a radical nerve release.  The 
appellant reported that in 1990, he was deployed to Saudi 
Arabia and that during that period of time, he developed 
increasing and progressing intermittent pain on the 
forearm and hand, as well as some numbness in the fingers.  
According to the examiner, the appellant was eventually 
seen at Fitzsimmons Army Hospital and was diagnosed with 
mild recurrent ulnar neuritis.  The appellant stated that 
he was then discharged and went back to his civilian job.  
He revealed that he had recently been discharged from his 
civilian job due to the fact that he was unable to do 
manual labor with his left arm.  Following the physical 
examination, the examiner diagnosed the appellant with 
recurrent ulna neuritis of the left elbow.  The examiner 
stated that the appellant was currently symptomatic and 
that he was capable of doing activities of daily living, 
but he was limited to doing any heavy lifting with his 
left arm.  An x-ray of the appellant's left elbow was 
interpreted as showing marginal osteophytosis about the 
olecranon and radial head.  There was no evidence of 
significant narrowing.  

In December 1991, the RO received private medical records 
from St. John's Hospital which show that in May 1990, the 
appellant was hospitalized with complaints of chronic left 
elbow pain.  Upon admission, it was noted that the 
appellant had a history of a left ulnar nerve transplant 
in 1979.  In addition, in March 1989, the appellant 
injured his left elbow when it got caught between a jack 
and a steel post.  Following the injury, he developed pain 
and catching.  An arthrogram was initially performed and 
there was felt to be a loose body within the left elbow.  
In June 1989, he underwent arthroscopic surgery of the 
left elbow and at that time, the elbow was demonstrated to 
be stable in all planes.  The intra-articular exam 
demonstrated chronic synovitis.  There were no loose 
bodies in the olecranon fossa, and there were small 
hyaline cartilage fragments floating free in the anterior 
compartment.  Postoperatively, the appellant initially had 
reasonable relief of his elbow symptoms.  However, after 
he returned to work, he developed recurrent pain.  His 
current diagnoses were the following:  (1) left posterior 
interosseous syndrome, (2) lateral epicondylitis, and (3) 
chronic synovitis with early osteoarthritis of the left 
elbow.  While the appellant was hospitalized, he underwent 
an arthrotomy of the left elbow, with release of the 
common extensor origin from the lateral epicondyle and 
decompression of the posterior interosseous nerve.  The 
appellant's post-operative diagnoses were the following:  
(1) chronic lateral epicondylitis of the left elbow, and 
(2) posterior interosseous nerve syndrome of the left 
forearm.  

In March 1992, the RO received a newspaper article about 
the appellant.  In the article, the appellant contended 
that prior to his service during Desert Storm, he injured 
his left elbow in a work related injury.  The appellant 
stated that when he was deployed to Saudi Arabia during 
Desert Storm, he had to lift crates and dig trenches to 
lay phone wire.  He indicated that his left elbow "flared 
up" and that he developed pain and lack of mobility.  
Thus, it was the appellant's contention that his pre-
existing left elbow disability was aggravated during his 
period of active service during Desert Storm.  

In January 1993, the RO received a Report of 
Investigation, Line of Duty Misconduct Status (DD Form 
261), dated in August 1992.  In the Report, it was noted 
that in March 1991, while the appellant was stationed in 
Saudi Arabia, he injured his elbow while digging a trench 
for burying wire.  The diagnosis was left ulnar neuritis.  
According to the report, the appellant's injury occurred 
in the line of duty.  It was noted that Major R.F.H. had 
stated that the appellant should not have been released 
from active duty until resolution of the above condition 
which was recognized by evaluation at Fitzsimmons Medical 
Center.  

In June 1993, the RO received VA treatment records, dated 
in October 1992 and January 1993.  The October 1992 
records show that at that time, the appellant sought 
treatment for complaints of left elbow pain.  The 
appellant reported that he had increased left elbow pain 
over the past few years.  He noted that he did not 
remember any specific injury to the left elbow, but that 
he had a history of left elbow surgeries.  Following the 
physical examination, the diagnosis was degenerative 
changes of the elbow from unknown cause.  It was noted 
that the appellant still had some neuropathy in the elbow.  

Evidence received by the RO subsequent to the August 1993 
confirmed rating decision includes duplicative copies of 
VA x-ray reports, dated in September 1991, a duplicative 
copy of the appellant's newspaper article, previously 
received by the RO in March 1992, outpatient treatment 
records from the St. Louis VAMC, from December 1994 to 
April 2002, a VA examination report, dated in December 
2001, and hearing testimony.  

In September 2000, a hearing was conducted at the RO.  At 
that time, the appellant testified that in March 1989, he 
injured his left elbow in a work-related injury, and that 
in May 1990, he had surgery on the elbow.  (T. at pgs. 2 & 
3).  He stated that in December 1990, he was called to 
active duty and underwent a physical examination.  (T. at 
pgs 3 & 4).  The appellant indicated that due to his pre-
existing left elbow disability, the examining physician 
gave him a 28-day profile that was supposed to protect him 
from doing "any type of work."  (T. at pg. 4).  However, 
the appellant reported that after the profile expired, he 
had to resume his duties as a communication specialist 
which required burying wire and installing telephones.  
(Id.).  According to the appellant, after resuming his 
duties, he started having problems with his left elbow.  
(Id.).  He testified that he sought medical treatment and 
eventually was transferred to the Fitzsimons Army Medical 
Center for further medical treatment.  (T. at pgs. 4 & 5).  
The appellant stated that he was then told that there was 
nothing more that could be done for his elbow and that he 
was subsequently discharged.  (T. at pg. 5).  According to 
the appellant, at present, he was unemployed and could not 
work because of his left elbow disability.  (T. at pgs. 5 
& 6).  He noted that he had chronic left elbow pain and 
that he had arthritis in his left elbow.  (T. at pg. 6).  
The appellant further noted that he had functional 
limitations with his left arm, and that he could not do 
any type of repetitive motion with his left arm.  (T. at 
pgs. 6 & 9).   

In December 2000, the RO received copies of VA x-ray 
reports, dated in September 1991.  According to the 
reports, a September 1991 x-ray of the appellant's left 
elbow was interpreted as showing degenerative changes.  

In November 2001, the RO received a copy of the 
appellant's newspaper article, previously received in 
March 1992.  

In December 2001, the appellant underwent a VA general 
examination.  At that time, the pertinent diagnosis was 
status-post bilateral ulnar nerve release.  

In May 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in St. Louis, from 
December 1994 to April 2002.  The records are negative for 
any complaints or findings of a left elbow disability.  

III.  Analysis

In the instant case, the appellant contends that he had 
originally injured his left elbow during his second period 
of active service, from October 1973 to June 1974.  The 
appellant states that in 1989, he re-injured his left 
elbow in a work-related injury.  He further maintains that 
his pre-existing left elbow disability was aggravated by 
his period of active service during Desert Storm, from 
December 1990 to May 1991.  According to the appellant, 
while he was stationed in Saudi Arabia, his duties as a 
communication specialist required him to bury wires and 
install telephones, which aggravated his pre-existing left 
elbow disability.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 
Vet. App. at 465; see also Falzone, 8 Vet. App. at 398.  
However, when the determinative issues involve a question 
of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu, 2 Vet. App. at 492.  The evidence 
does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from a left elbow 
disability that was incurred in, or aggravated by, 
service, is not competent evidence and cannot constitute 
competent medical evidence sufficient to reopen a claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any 
event, his contentions that he originally injured his left 
elbow during service and then  subsequently re-injured his 
left elbow in a work-related injury, and that his pre-
existing left elbow disability was aggravated by his 
period of active service from December 1990 to May 1991, 
are redundant.  This is the same argument he made before.  
Therefore, it may not be considered new and material 
evidence.    

In regard to the evidence submitted in support of 
reopening the appellant's claim of service connection for 
a left elbow disability, the duplicate copies of VA x-ray 
reports, dated in September 1991, and the appellant's 
newspaper article, previously received by the RO in March 
1992, are not "new" in that they were of record at the 
time of the RO's denial in August 1993.  In addition, 
while the outpatient treatment records from the St. Louis 
VAMC, from December 1994 to April 2002, and the December 
2001 VA examination report are "new" in that they were not 
of record at the time of the RO's denial in August 1993, 
the evidence is not so significant that it must be 
considered.  It does not address the specific matter under 
consideration, which is whether the appellant currently 
has a left elbow disability which was incurred in, or 
aggravated by, service.  See 38 C.F.R. § 3.156(a) (2001).  
They do not tend to prove a point relative to the claim of 
service connection that was not previously demonstrated.

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Thus, upon a review of the "new" evidence, the 
Board notes that the outpatient treatment records from the 
St. Louis VAMC, from December 1994 to April 2002, are 
negative for any complaints or findings of a left elbow 
disability.  In addition, while the December 2001 VA 
examination report shows that at that time, the appellant 
was diagnosed as status post bilateral ulnar nerve 
release, the report does not tend to prove the appellant's 
claim in a manner not previously shown.  See 38 C.F.R. 
§ 3.156(a) (2001).  It merely confirms what was already 
known in August 1993.  Therefore, in light of the above, 
the "new" evidence is not so significant that it must be 
considered in order to fairly address the underlying claim 
of service connection.  It is not material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (2001).  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim of service connection for a left elbow 
disability.  Id.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-
notify provision has been fulfilled, as evidenced by a 
December 2002 Board letter to the appellant, the statement 
of the case, issued in February 2000, and the supplemental 
statement of the case, issued in January 2001.  
Collectively, the above documents informed the appellant 
of the criteria pertaining to his attempt to reopen his 
service connection claim, and the need to submit new and 
material evidence to support his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The Board also notes that the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including 
at a personal hearing.  In this regard, the Board observes 
that the RO has received outpatient treatment records from 
the St. Louis VAMC, from December 1994 to April 2002, and 
a December 2001 VA examination report.  Thus, the Board 
finds that the discussions in the rating decision, the 
statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
and the Board during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to reopen 
the claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the 
appellant what would be required of him (the presentation 
of new and material evidence), and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The VCAA recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Consequently, because the Board 
may not address the underlying claim until new and 
material evidence has been presented, further action is 
not necessary on this issue.


ORDER

Entitlement to service connection for the post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine is denied.  

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for a 
left elbow disability is denied.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

